STOCK PURCHASE AND LOAN AGREEMENT



 

THIS STOCK PURCHASE AND LOAN AGREEMENT

(this "Agreement"), entered into this the 30th day of January, 2009, is by and
between SURGIVISION, INC., a Delaware corporation ("SVI"), and DARA BIOSCIENCES,
INC., a Delaware corporation ("DARA"). SVI and DARA are referred to herein
individually as a "Party" and collectively as the "Parties."





W I T N E S S E T H:



WHEREAS

, DARA owns two million seven hundred forty nine thousand nine hundred seventy
(2,749,970) shares of Common Stock (as defined below);





WHEREAS

, DARA desires to sell to SVI, and SVI desires to purchase from DARA, five
hundred thousand (500,000) shares of Common Stock;





WHEREAS

, DARA desires to borrow from SVI, and SVI desires to lend to DARA, the
principal sum of Five Hundred Thousand Dollars ($500,000) to fund DARA's working
capital and general corporate needs;





WHEREAS

, as collateral security for DARA's indebtedness to SVI, DARA desires to pledge
to SVI five hundred thousand (500,000) shares of Common Stock; and





WHEREAS

, the Parties desire to set forth in writing the terms and conditions under
which said transactions will be consummated;





NOW, THEREFORE

, in consideration of the foregoing and of the representations, warranties,
covenants and agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Parties, the Parties hereby agree as follows:





ARTICLE I

Definitions



"Affiliate" means, with respect to any Person, (a) any Person who, directly or
indirectly, is in control of, is controlled by or is under common control with,
such Person, and (b) any person who is a director or officer of such Person or
of any Person described in the preceding clause (a).



"Agreement" has the meaning set forth in the preface above.



"Closing" has the meaning set forth in Section 4.1 below.



"Closing Date" means January 30, 2009.



"Common Stock" means SVI's common stock, par value $.01 per share.



"Consent" means any approval, consent, ratification, waiver or other
authorization.



"Contemplated Transactions" means all of the transactions contemplated by this
Agreement, including, without limitation, (a) the sale of the Purchase Shares by
DARA to SVI; (b) the Loan from SVI to DARA; (c) the execution and delivery by
DARA and SVI, as applicable, of this Agreement, the Loan Documents and all other
agreements, certificates and documents to be entered into in connection
herewith; and (d) the performance by DARA and SVI, as applicable, of their
respective covenants and obligations under this Agreement, the Loan Documents
and all other agreements, certificates and documents to be entered into in
connection herewith.



"DARA" has the meaning set forth in the preface above.



"DARA Distribution" means that certain prior distribution by DARA of shares of
Common Stock to Persons that were holders of DARA securities at the time of such
distribution.



"Encumbrance" means any pledge, hypothecation, assignment, deposit arrangement,
lien, charge, claim, security interest, encumbrance, preference, priority
option, right of first refusal or restriction of any kind or nature whatsoever.



"Indemnified Persons" shall have the meaning set forth in Section 11.2 below.



"Loan" shall have the meaning set forth in Section 3.1 below.



"Loan Amount" means the aggregate principal face amount of Five Hundred Thousand
Dollars ($500,000).



"Loan Documents" means the Note and the Pledge Agreement.



"Losses" shall have the meaning set forth in Section 11.2 below.



"New Stockholder Agreement" shall have the meaning set forth in Section 8.1(e)
below.



"Note" shall have the meaning set forth in Section 3.1 below.



"Old Stockholder Agreement" means that certain First Amended and Restated
Stockholders' Agreement dated as of April 30, 2004 to which SVI and DARA, among
others, are parties, as amended by that certain Amendment No. 1 to First Amended
and Restated Stockholders' Agreement made effective as of February 17, 2006.



"Organizational Documents" means, with respect to a corporation, the
corporation's certificate of incorporation (or the equivalent thereof) and
bylaws.



"Parties" has the meaning set forth in the preface above.



"Person" means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, entity or government
(whether federal, state, county, city, municipal or otherwise, including,
without limitation, any instrumentality, division, agency or department
thereof).



"Pledge Agreement" shall have the meaning set forth in Section 8.1(d) below.



"Pledge Shares" means five hundred thousand (500,000) shares of Common Stock
held of record and beneficially owned by DARA. For the avoidance of any doubt
whatsoever, the Pledge Shares are not the Purchase Shares.



"Purchase Shares" means five hundred thousand (500,000) shares of Common Stock
held of record and beneficially owned by DARA. For the avoidance of any doubt
whatsoever, the Purchase Shares are not the Pledge Shares.



"Stock Purchase Price" shall have the meaning set forth in Section 2.1 below.



"SVI" has the meaning set forth in the preface above.



"SVI Share" means any share of the capital stock of SVI.



"Voting Agreements" means any and all agreements, proxies and understandings
that authorize or entitle, or purport to authorize or entitle, DARA to vote SVI
Shares that are not held of record and beneficially owned by DARA. The term
"Voting Agreements" specifically includes, but is not limited to, every "Voting
Agreement and Irrevocable Proxy" entered into in connection with the DARA
Distribution.



ARTICLE II

Purchase and Sale of Shares



Section 2.1

Basic Transaction. At the Closing, on and subject to the terms and conditions of
this Agreement, SVI agrees to purchase from DARA, and DARA agrees to sell,
transfer, convey and deliver to SVI, all of the Purchase Shares for an aggregate
purchase price of Five Hundred Thousand Dollars ($500,000) (the "Stock Purchase
Price").





ARTICLE III

Loan



Section 3.1 Basic Transaction. At the Closing, on and subject to the terms and
conditions of this Agreement, SVI agrees to make a loan to DARA for the Loan
Amount (the "Loan"). DARA's obligation to repay such Loan shall be evidenced by
a promissory note (such promissory note, together with any and all renewals,
extensions or rearrangements thereof, the "Note") having a maturity date,
repayment terms and interest rate as set forth in such Note. DARA shall use the
proceeds from the Loan for working capital and other general corporate purposes.



ARTICLE IV

Closing



Section 4.1

Closing. The closing of the Contemplated Transactions (the "Closing") shall take
place on the Closing Date at such place as the Parties may mutually determine.





Section 4.2

Deliveries at the Closing. At the Closing, (a) DARA shall deliver to SVI the
various agreements, certificates and other documents referred to in Section 8.1
below, and (b) SVI shall deliver to DARA the Stock Purchase Price, the Loan
Amount and the various agreements, certificates and other documents referred to
in Section 8.2 below.





ARTICLE V

Representations and Warranties of DARA



DARA represents and warrants to SVI that the statements contained in this
Article V are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date.



Section 5.1

Corporate Organization and Power. DARA is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with full corporate power and authority to conduct its business as now being
conducted.





Section 5.2

Authorization of Transaction. DARA has the full corporate power and authority
(a) to execute and deliver this Agreement, the Loan Documents and all other
agreements, certificates and documents to be entered into by DARA in connection
herewith, (b) to perform DARA's obligations under this Agreement, the Loan
Documents and all other agreements, certificates and documents to be entered
into by DARA in connection herewith, and (c) to consummate the Contemplated
Transactions. This Agreement constitutes the valid and legally binding
obligation of DARA, enforceable against DARA in accordance with its terms and
conditions. Upon execution and delivery by DARA of the Loan Documents and the
other agreements, certificates and documents referred to in Section 8.1, the
Loan Documents and such other agreements, certificates and documents will
constitute the legal, valid, and binding obligations of DARA, enforceable
against DARA in accordance with their respective terms and conditions. DARA is
not required to give any notice to, make any filing with, or obtain any Consent
from, any Person in order for DARA to consummate the Contemplated Transactions.





Section 5.3

Purchase Shares. DARA holds of record and owns beneficially the Purchase Shares,
free and clear of any Encumbrance. DARA is not a party to any option, warrant,
purchase right or other contract or commitment that could require DARA to sell,
transfer or otherwise dispose of any Purchase Shares, other than this Agreement.
DARA is not a party to any voting trust, proxy or other agreement or
understanding with respect to the voting of any Purchase Shares, other than the
Old Stockholder Agreement.





Section 5.4

Pledge Shares. DARA holds of record and owns beneficially the Pledge Shares,
free and clear of any Encumbrance (other than as created in favor of SVI by the
Pledge Agreement). DARA is not a party to any option, warrant, purchase right or
other contract or commitment that could require DARA to sell, transfer or
otherwise dispose of any Pledge Shares, other than the Pledge Agreement. DARA is
not a party to any voting trust, proxy or other agreement or understanding with
respect to the voting of any Pledge Shares, other than the Old Stockholder
Agreement.





Section 5.5

Voting Arrangements. DARA is not a party to (and DARA does not otherwise have
any rights or powers pursuant to) any agreement, proxy or understanding with
respect to the voting of SVI Shares, other than the Old Stockholder Agreement
and the Voting Agreements. In connection with its exercise of any powers and
rights under the Voting Agreements, DARA has not appointed any agent, nominee,
proxy or substitute to act on behalf of DARA. As set forth in Article IX below,
effective immediately upon the Closing, (a) DARA's rights under all Voting
Agreements will terminate, and (b) all of DARA's rights under the Old
Stockholder Agreement will terminate and be irrevocably waived.





Section 5.6

Noncontravention. Neither the execution and delivery of this Agreement and the
Loan Documents by DARA, nor the consummation by DARA of the Contemplated
Transactions, will directly or indirectly (with or without notice of lapse of
time):





(a) contravene, conflict with, or result in a violation of (i) any provision of
DARA's Organizational Documents or (ii) any resolution adopted by the board of
directors or the stockholders of DARA;



(b) contravene, conflict with, result in a violation of, or give any Person the
right to challenge any of the Contemplated Transactions or to exercise any
remedy or obtain any relief under, any applicable law or any order to which DARA
or any of its assets may be subject; or



(c) contravene, conflict with, result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
under or to accelerate the maturity or performance of or to cancel, terminate or
modify, any agreement to which DARA is a party or by which it is bound (other
than as expressly provided in Article IX below).



Section 5.7 Litigation. There is no proceeding involving DARA pending or, to the
knowledge of DARA, threatened before any court, other governmental body or
arbitration authority, except as disclosed to SVI in writing and acknowledged by
SVI prior to the execution of this Agreement.



Section 5.8 Taxes. All taxes and assessments due and payable by DARA have been
paid or are being contested in good faith by appropriate proceedings, and DARA
has filed all tax returns which it is required to file.



Section 5.10

Brokers' Fees. DARA has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the Contemplated
Transactions for which SVI could become liable or obligated.





Section 5.11

Sophisticated Seller.





(a) DARA has the knowledge and experience in financial and business matters to
be capable of making an informed decision with respect to the sale of the
Purchase Shares to SVI for the Stock Purchase Price. DARA has all information
and materials relating to SVI's operations, business and properties that DARA
deems necessary or appropriate to evaluate its sale of the Purchase Shares to
SVI.



(b) DARA understands and acknowledges that SVI makes no representations or
warranties other than those representations and warranties expressly made by SVI
in Article VI below. Without limiting the generality of the foregoing, DARA
understands and acknowledges that SVI makes no representation or warranty and
gives no assurance to DARA with respect to the value of SVI or any SVI Shares.
The Stock Purchase Price represents a privately negotiated price for the
Purchase Shares, and DARA has determined that the Stock Purchase Price
represents fair consideration for the sale of the Purchase Shares to SVI.



(c) In determining to enter into this Agreement and to consummate the
Contemplated Transactions, DARA has not relied upon (i) any representation or
warranty of SVI or any of SVI's directors, officers, employees, agents or
representatives, other than those representations and warranties expressly made
by SVI in Article VI below, or (ii) any non-disclosure of information by SVI or
any of SVI's directors, officers, employees, agents or representatives. DARA
hereby irrevocably waives and releases SVI and SVI's directors, officers,
employees, agents and representatives from any and all actions and claims
whatsoever, whether in law or equity, relating to the determination of the
amount of the Stock Purchase Price.



Section 5.12 Solvency. The fair salable value of DARA's assets exceeds, and
immediately following the Closing will exceed, the fair value of its liabilities
(including contingent liabilities, but excluding any deferred revenue). DARA is
able, and following the Closing DARA will be able, to pay its debts (including
trade debts) as they mature. DARA's capital is not unreasonably small in
relation to its business, and, as a result of the Contemplated Transactions,
DARA will not be left with unreasonably small capital. DARA has not incurred and
does not intend to incur, or believe that it will incur, debts beyond its
ability to pay as such debts become due.



Section 5.13 No Investment Company. DARA is not an "investment company" or a
company "controlled" by an "investment company" under the Investment Company Act
of 1940, as amended.



ARTICLE VI

 Representations and Warranties of SVI



SVI represents and warrants to DARA that the statements contained in this
Article VI are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date.



Section 6.1

Corporate Organization and Power. SVI is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with full corporate power and authority to conduct its business as now being
conducted.





Section 6.2

Authorization of Transaction. SVI has the full corporate power and authority (a)
to execute and deliver this Agreement and all other agreements, certificates and
documents to be entered into by SVI in connection herewith, (b) to perform SVI's
obligations under this Agreement and all other agreements, certificates and
documents to be entered into by SVI in connection herewith, and (c) to
consummate the Contemplated Transactions. This Agreement constitutes the valid
and legally binding obligation of SVI, enforceable against SVI in accordance
with its terms and conditions. Upon execution and delivery by SVI of the
agreements, certificates and other documents referred to in Section 8.2, such
agreements, certificates and other documents will constitute the legal, valid,
and binding obligations of SVI, enforceable against SVI in accordance with their
respective terms and conditions. SVI is not required to give any notice to, make
any filing with, or obtain any Consent from, any Person in order for SVI to
consummate the Contemplated Transactions.





Section 6.3

Noncontravention. Neither the execution and delivery of this Agreement by SVI,
nor the consummation by SVI of the Contemplated Transactions, will directly or
indirectly (with or without notice of lapse of time):





(a) contravene, conflict with, or result in a violation of (i) any provision of
SVI's Organizational Documents or (ii) any resolution adopted by the board of
directors or the stockholders of SVI;



(b) contravene, conflict with, result in a violation of, or give any Person the
right to challenge any of the Contemplated Transactions or to exercise any
remedy or obtain any relief under, any applicable law or any order to which SVI
or any of its assets may be subject; or



(c) contravene, conflict with, result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
under or to accelerate the maturity or performance of or to cancel, terminate or
modify, any agreement to which SVI is a party or by which it is bound (other
than as expressly provided in Article IX below).



Section 6.4

Brokers' Fees. SVI has no liability or obligation to pay any fees or commissions
to any broker, finder or agent with respect to the Contemplated Transactions for
which DARA could become liable or obligated.





Section 6.5

Sophisticated Buyer.





(a) SVI has the knowledge and experience in financial and business matters to be
capable of making an informed decision with respect to the purchase of the
Purchase Shares for the Stock Purchase Price. SVI has all information and
materials relating to SVI's operations, business and properties that SVI deems
necessary or appropriate to evaluate its purchase of the Purchase Shares.



(b) SVI understands and acknowledges that DARA makes no representations or
warranties other than those representations and warranties expressly made by
DARA in Article V above. Without limiting the generality of the foregoing, SVI
understands and acknowledges that DARA makes no representation or warranty and
gives no assurance to SVI with respect to the value of SVI or any SVI Shares.
The Stock Purchase Price represents a privately negotiated price for the
Purchase Shares, and SVI has determined that the Stock Purchase Price represents
fair consideration for the purchase of the Purchase Shares.



(c) In determining to enter into this Agreement and to consummate the
Contemplated Transactions, SVI has not relied upon (i) any representation or
warranty of DARA or any of DARA's directors, officers, employees, agents or
representatives, other than those representations and warranties expressly made
by DARA in Article V above, or (ii) any non-disclosure of information by DARA or
any of DARA's directors, officers, employees, agents or representatives. SVI
hereby irrevocably waives and releases DARA and DARA's directors, officers,
employees, agents and representatives from any and all actions and claims
whatsoever, whether in law or equity, relating to the determination of the
amount of the Stock Purchase Price.



Section 6.6 Solvency. The fair salable value of SVI's assets exceeds, and
immediately following the Closing will exceed, the fair value of its liabilities
(including contingent liabilities, but excluding any deferred revenue). SVI is
able, and following the Closing SVI will be able, to pay its debts (including
trade debts) as they mature. SVI's capital is not unreasonably small in relation
to its business, and, as a result of the Contemplated Transactions, SVI will not
be left with unreasonably small capital. SVI has not incurred and does not
intend to incur, or believe that it will incur, debts beyond its ability to pay
as such debts become due.



ARTICLE VII

Conditions to Obligation to Close.



Section 7.1

Conditions to Obligation of SVI. SVI's obligation to purchase the Purchase
Shares, to fund the Loan and to take the other actions required to be taken by
SVI at the Closing is subject to the satisfaction of each of the following
conditions:





(a) the representations and warranties of DARA set forth in Article V above
shall be true and correct in all respects at and as of the Closing Date;



(b) no action, suit or proceeding shall be pending or, to the knowledge of SVI,
threatened before any governmental body wherein an unfavorable determination
would (i) prevent consummation of any of the Contemplated Transactions, or (ii)
cause any of the Contemplated Transactions to be rescinded following
consummation; and



(c) SVI shall have received all of the agreements, certificates and other
documents referred to in Section 8.1.



Section 7.2

Conditions to Obligation of DARA. DARA's obligation to sell the Purchase Shares
and to take the other actions required to be taken by DARA at the Closing is
subject to the satisfaction of each of the following conditions:





(a) the representations and warranties of SVI set forth in Article VI above
shall be true and correct in all respects at and as of the Closing Date;



(b) no action, suit or proceeding shall be pending or, to the knowledge of DARA,
threatened before any governmental body wherein an unfavorable determination
would (i) prevent consummation of any of the Contemplated Transactions, or
(ii) cause any of the Contemplated Transactions to be rescinded following
consummation; and



(c) DARA shall have received all of the agreements, certificates and other
documents referred to in Section 8.2.



ARTICLE VIII

Items to be Delivered at or Prior to Closing.



Section 8.1

By DARA. DARA shall deliver to SVI prior to or at the Closing:





(a) the original stock certificate representing all of the Purchase Shares,
accompanied by a stock power duly endorsed by DARA;



(b) the original stock certificate representing all of the Pledge Shares,
accompanied by a stock power duly endorsed by DARA in blank;



(c) the Note in substantially the form attached hereto as Exhibit 8.1(c),
executed by DARA;



(d) the Stock Pledge Agreement in substantially the form attached hereto as
Exhibit 8.1(d) (the "Pledge Agreement"), executed by DARA;



(e) the Stockholder Agreement in substantially the form attached hereto as
Exhibit 8.1(e) (the "New Stockholder Agreement"), executed by DARA; and



(f) such other certificates and documents as may be reasonably requested by SVI
in order to effect or carry out the intent of this Agreement.



Section 8.2

By SVI. SVI shall deliver to DARA at or prior to the Closing:





(a)  the Stock Purchase Price by wire transfer to the account designated by
DARA;



(b) the Loan Amount by wire transfer to the account designated by DARA; and



(c) the New Stockholder Agreement, executed by SVI.



ARTICLE IX

Termination of Agreements



Section 9.1

Termination of DARA Powers and Rights Under Voting Agreements. Effective as of
the Closing, DARA hereby irrevocably waives and terminates all of its powers and
rights under all Voting Agreements. The foregoing irrevocable waiver(s) and
termination(s) shall become effective immediately upon the Closing without the
need for further action by either of the Parties. Effective as of the Closing,
SVI waives (i) any requirement pursuant to any Voting Agreement that SVI be
provided notice of the termination of DARA's powers and rights under such Voting
Agreement, and (ii) any third party beneficiary rights it holds under or with
respect to any Voting Agreement. The intent and agreement of the Parties is that
any beneficial owner of SVI Shares, who/which is currently subject to a Voting
Agreement, shall, effective as of the Closing, be free to vote, transfer and
otherwise act with respect to his/her/its SVI Shares free of any restrictions or
obligations contained in such Voting Agreement. DARA acknowledges that its
irrevocable waiver and termination of all of its powers and rights under the
Voting Agreements is a material inducement for SVI to enter into this Agreement
and to consummate the Contemplated Transactions.





Section 9.2 Termination of DARA Powers and Rights Under Old Stockholder
Agreement. Effective as of the Closing, DARA hereby irrevocably waives and
terminates all of its powers and rights under the Old Stockholder Agreement. The
foregoing irrevocable waiver and termination shall become effective immediately
upon the Closing without the need for further action by either of the Parties.
DARA acknowledges that its irrevocable waiver and termination of all of its
rights under the Old Stockholder Agreement is a material inducement for SVI to
enter into this Agreement and to consummate the Contemplated Transactions.



ARTICLE X

Post-Closing Covenants



Until full payment and performance of all obligations of DARA under the Loan
Documents:



Section 10.1 Corporate Existence. DARA

shall at all times preserve and keep in full force and effect its corporate
existence and all its material rights, franchises and other governmental
approvals.

Section 10.2

Payment of Taxes. DARA shall timely file or cause to be filed all tax returns
required to be filed by it, and pay and discharge all taxes imposed upon it or
any of its properties or in respect of any of its franchises, business, income
or property before any penalty shall be incurred with respect to such taxes,
except to the extent such taxes are being contested in good faith by appropriate
proceedings in a diligent manner.



Section 10.3

Insurance. DARA shall maintain insurance with responsible insurance companies on
such of its properties, in such amounts and against such risks as is customarily
maintained by similar businesses operating in the same general vicinity.







Section 10.4 Adverse Conditions or Events. DARA shall promptly advise SVI in
writing of (a) any condition, event or act which comes to DARA's attention that
would or might materially adversely affect DARA's financial condition or
operations or SVI's rights under the any of the Loan Documents, (b) any
litigation filed by or against DARA, and (c) any event that has occurred that
would constitute an event of default under any of the Loan Documents.



Section 10.5

Encumbrances. DARA shall not grant, suffer or permit any contractual or
noncontractual Encumbrance in or on the Pledge Shares, except in favor of SVI,
or fail to promptly pay when due all lawful claims, whether for labor, materials
or otherwise.



Section 10.6

Restricted Payments. DARA shall not declare, pay or make, or agree to declare,
pay or make, (a) any dividend, distribution or payment, direct or indirect, to
or for the benefit of any holder of any capital stock of DARA, except a dividend
or other distribution payable solely in shares of the same class of DARA capital
stock, or (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any capital
stock of DARA now or hereafter outstanding.



Section 10.7

[Intentionally Omitted]



Section 10.8

Amendments to Organizational Documents. DARA shall not amend its Organizational
Documents in any respect that causes or could reasonably be expected to impair
the timely payment of any amounts due under the Loan Documents.





ARTICLE XI

Indemnification



Section 11.1

Survival. All of the representations, warranties, covenants and obligations in
this Agreement, the Loan Documents and any other agreement, certificate or
document entered into in connection herewith shall survive the Closing.





Section 11.2

Indemnification by DARA. DARA shall indemnify, defend and hold harmless SVI and
its directors, officers, employees, agents and representatives (collectively,
the "Indemnified Persons") from and against and in respect of any and all
claims, demands, losses, costs, expenses, obligations, liabilities, damages,
recoveries and deficiencies, including, without limitation, interest, penalties,
court costs and attorneys' fees (collectively, "Losses"), that any Indemnified
Person shall incur or suffer, which arise out of, or relate to (a) any breach or
alleged breach of any of DARA's representations and warranties contained in this
Agreement, any Loan Document or any other agreement, certificate or document
entered into or furnished by DARA in connection herewith, or (b) any failure or
alleged failure by DARA to perform any covenant or agreement to be performed by
DARA under this Agreement, any Loan Document or any other agreement, certificate
or document entered into or furnished by DARA in connection herewith.





Section 11.3

Remedies. The remedies provided in Section 11.2 above shall not be exclusive of
or limit any other rights, powers or remedies that may be available to SVI (or
any of the other Indemnified Persons). For the avoidance of any doubt, and
without limiting the generality of the foregoing, upon an event of default under
the Loan Documents, SVI shall have all rights, powers and remedies available
under the Loan Documents as well as all rights and remedies available at law or
in equity.





ARTICLE XII

Miscellaneous



Section 12.1

Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of North Carolina without giving
effect to any choice or conflict of law provision or rule (whether of the State
of North Carolina or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of North Carolina. Each of the
parties submits to the jurisdiction of any state or federal court sitting in
Memphis, Tennessee, in any action or proceeding arising out of or relating to
this Agreement. Each of the parties waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety, or other security that might be required of any other party with respect
thereto.





Section 12.2

Successors and Assigns; No Third-Party Rights. DARA may not assign any of its
rights or obligations under this Agreement without the prior written consent of
SVI. Subject to the preceding sentence, this Agreement will apply to, be binding
in all respects upon, and inure to the benefit of, the successors and permitted
assigns of the Parties. Nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Parties any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement. This Agreement and all of its provisions and conditions are
for the sole and exclusive benefit of the Parties and their successors and
permitted assigns.





Section 12.3

Entire Agreement; Amendment. This Agreement, the Loan Documents and the other
agreements, certificates and documents delivered pursuant to this Agreement at
the Closing constitute the full and entire understanding and agreement between
the Parties with regard to the subjects hereof and thereof, and supersede all
prior agreements and merge all prior discussions, negotiations, proposals and
offers (written or oral) between them, and neither Party shall be liable or
bound to other Party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein. Neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the Party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.





Section 12.4

Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing and shall be given by registered or certified
mail, return receipt requested, postage prepaid, by fax or by national overnight
delivery service, and addressed to the intended recipient as set forth below:





 

If to DARA:

DARA BioSciences, Inc.

Attention: Chairman

Forum I

8601 Six Forks Road

Suite 160

Raleigh, NC 27615

Fax: (919) 861-0239

Copy to:

D. Scott Coward

K&L Gates LLP

4350 Lassiter at North Hills Avenue

Suite 300

Raleigh, NC 27609

Fax: (919) 743-7300

 

If to SVI:

SurgiVision, Inc.

Attention: Kimble Jenkins

One Commerce Square

Suite 2550

Memphis, Tennessee 38103

Facsimile: (901) 522-9400

 

Copy to:

SurgiVision, Inc.

Attention: Oscar Thomas

One Commerce Square

Suite 2550

Memphis, Tennessee 38103

Facsimile: (901) 522-9400



Any notice given in the manner aforesaid shall be deemed to have been served,
and shall be effective for all purposes hereof (a) if sent by registered or
certified mail, on the earlier of the second day following the day on which it
is posted or the date of its receipt by the party to be notified, (b) if sent by
fax, the day actually received as evidenced by a written receipt of
transmission, and (c) if sent by overnight delivery service, the day after such
notice has been delivered by the party to said service. Any Party may change the
address to which notices, requests, demands, claims, and other communications
hereunder are to be delivered by giving the other Party notice in the manner
herein set forth.



Section 12.5

Delays or Omissions; Remedies Cumulative. No delay or omission to exercise any
right, power or remedy accruing to any Party, upon any breach or default of
another Party under this Agreement, shall impair any such right, power or remedy
of such Party nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any Consent of any kind or character on the part of any Party of any
breach or default under this Agreement, or any waiver on the part of any Party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.





Section 12.6

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be enforceable against the Party actually executing such
counterpart, and all of which together shall constitute one instrument. A
signature on a counterpart may be a facsimile or an electronically transmitted
signature, and such signature shall have the same force and effect as an
original signature.





Section 12.7

Severability. If any provision of this Agreement is held to be unenforceable to
any extent under applicable law, such provision shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by law so
as to effectuate the Parties' intent to the maximum extent, and the balance of
this Agreement shall be interpreted as if such provision were so excluded and
shall be enforceable in accordance with its terms to the maximum extent
permitted by law.





Section 12.8

Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and shall not be considered in construing or interpreting
this Agreement.





Section 12.9

Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. All plural nouns and pronouns shall be deemed to include the
singular case thereof where the context requires, and vice versa. All pronouns
shall be gender neutral unless the context otherwise requires. Any reference to
any federal, state, local or foreign statute or law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
otherwise requires. The word "including" shall mean including without
limitation.





Section 12.10 Public Announcements

. Any public announcement or similar publicity with respect to this Agreement or
the Contemplated Transactions will be issued, if at all, at such time and in
such manner as the Parties mutually determine. Notwithstanding the foregoing,
any Party may disclose information with respect to this Agreement and the
Contemplated Transactions to extent such Party is required to do so by
applicable law (including without limitation applicable securities laws, rules
and regulations); provided, however, the disclosing Party (a) shall give the
other Party prior notice of the disclosure, and (b) if such disclosure will be
in written form, shall give the other Party the prior opportunity to review and
comment upon such disclosure.





Section 12.11

Further Assurances. Each Party agrees (a) to furnish upon request to the other
Party such further information, (b) to execute and deliver to the other Party
such other documents, and (c) to do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the agreements, certificates and other documents referred to
herein.





Section 12.12

Incorporation of Exhibits and Schedules. The Exhibits and Schedules identified
in this Agreement are incorporated herein by reference and made a part hereof.





Section 12.13

Expenses. Except as otherwise expressly provided in this Agreement, each Party
will bear its respective expenses incurred in connection with the preparation,
execution and performance of this Agreement and the Contemplated Transactions,
including all fees and expenses of agents, representatives, counsel and
accountants.





 

 

[The remainder of this page is intentionally left blank]



* * * * *



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.



 

DARA BIOSCIENCES, INC.



 

By:

Name:

Title:



 

 

SURGIVISION, INC.



 

By:

Name:

Title:



 